               Case 19-01115-mkn         Doc 10     Entered 12/03/19 10:48:45          Page 1 of 1
NVB 10−2(a) (Rev. 3/15)


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA


 IN RE:                                                      BK−19−15506−mkn
                                                             CHAPTER 7
 STEVEN T. LIPPIA and LORI L. ANDERSEN−LIPPIA ,
                             Debtor(s)
                                                             Adversary Proceeding: 19−01115−mkn


 TRESONA MULTIMEDIA, LLC, et al,                             AMENDED ORDER GRANTING
                        Plaintiff(s)                         VERIFIED PETITION

 vs

 STEVEN THOMAS LIPPIA, et al,
                            Defendant(s)




The submitted document "Verified Petition for Permission to Practice in this Case Only by Attorney not Admitted to
the Bar of this Court" filed by LESLI M.H. SORENSEN is GRANTED.



Dated: 12/3/19


                                                          Mary A. Schott
                                                          Clerk of Court
